Citation Nr: 0001102	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-02 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to November 1, 1997 
for the addition of a dependent for the purposes of 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to August 
1963 and from June 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional office in 
Roanoke, Virginia (RO).

The Board observes that the veteran, in his VA Form 9 dated 
March 1998, requested a waiver of recovery of overpayment in 
the calculated amount of $1,035, which resulted from the 
retroactive reduction of his disability compensation 
benefits.  By letters dated March and April 1998, the RO 
appears to have acknowledged this claim.  Therefore, the 
Board refers this issue to the RO for all appropriate 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was awarded disability compensation benefits 
at the rate of 30 percent effective from October 1982.

3.  The veteran secured a divorce in February 1995 and 
remarried in April 1995.

4.  The veteran informed the RO of his remarriage in October 
1997.



CONCLUSION OF LAW

The requirements for an effective date prior to November 1, 
1997 for the addition of a dependent for the purposes of 
disability compensation benefits have not been met.  
38 C.F.R. §§ 3.401(b)(1), 3.501(d)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence are viewed in the light most 
favorable to that claim.  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.

The record shows that, in February 1983, the RO issued a 
rating decision which awarded the veteran a 30 percent 
disability evaluation for a right forearm injury effective 
from October 1982.  At the time of this initial rating 
decision, additional benefits for the veteran's spouse and 
child were included in the award.

In October 1989, the veteran submitted a Status of Dependents 
Questionnaire in which he stated that he continued to be 
married to Hiroko Zamami, whom he had married in October 
1969.  In July 1991, the veteran submitted the Social 
Security numbers of his dependents and continued to identify 
Hiroko Zamami as his wife.  However, in October 1997, the 
veteran identified his spouse as Janet Marie Stone and 
provided the date of marriage as April 13, 1995.

By letter dated October 1997, the RO proposed a reduction of 
the veteran's compensation benefits due to the veteran's 
apparent divorce from Hiroko Zamami.  That same month, the 
veteran submitted another Declaration of Status of Dependents 
in which he stated that he had divorced Hiroko Zamami on 
February 28, 1995.  In November 1997, the RO reduced the 
veteran's disability award effective from March 1, 1995 and 
awarded an additional allowance for Janet Marie Stone 
effective from November 1, 1997.  An overpayment in the 
amount of $1,035 resulted.

Thereafter, the veteran expressed disagreement with the 
reduction of his disability compensation benefits due to his 
divorce and remarriage.  In particular, he stated that he did 
not believe his benefits should not have been reduced from 
March 1, 1995 through November 1, 1997 because he was 
divorced for less than a two month period before he 
remarried.

Under the applicable regulations, if a marriage ends in 
divorce or annulment on or after October 1, 1982, the 
additional compensation benefits will be discontinued on the 
last day of the month in which the divorce or annulment 
occurred.  38 C.F.R. § 3.501(d)(2) (1999).  An award of 
additional compensation payable to a veteran on account of 
marriage will be the date of the veteran's marriage, if 
evidence is received within one year of the date of the 
event.  Otherwise, the effective date for the additional 
compensation based on marriage will be the date that notice 
of the marriage was received if the evidence is received 
within one year of the VA request.  38 C.F.R. § 3.401(b)(1) 
(1999).

In the present case, the veteran divorced Hiroko Zamami on 
February 28, 1995.  Therefore, the RO correctly reduced his 
disability compensation benefits effective from March 1, 1995 
pursuant to 38 C.F.R. § 3.501(d)(2) (1999).  Subsequently, 
the veteran married Janet Marie Stone on April 13, 1995.  
However, he did not inform the RO of this marriage until 
October 1997.  Had he informed the RO of his remarriage 
within one year of the date of the marriage, the veteran 
would have been entitled to additional disability 
compensation benefits effective the date of marriage.

As the veteran did not provide notice within a year of his 
remarriage, the effective date for additional disability 
compensation benefits is the date which the RO actually 
received notice of the marriage.  38 C.F.R. § 3.401(b)(1) 
(1999).  Therefore, the RO correctly awarded an additional 
allowance for the veteran's spouse effective from November 1, 
1997.  Accordingly, the Board concludes that the veteran is 
not entitled to an earlier effective date for the addition of 
a dependent for the purposes of disability compensation 
benefits.


ORDER

An effective date prior to November 1, 1997 for the addition 
of a dependent for the purposes of disability compensation 
benefits is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

